IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1920
                                 Filed July 30, 2014


IN RE THE MARRIAGE OF SHANE RUCKMAN
AND MARY RUCKMAN

Upon the Petition of
SHANE RUCKMAN,
      Petitioner-Appellee,

And Concerning
MARY RUCKMAN,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.



       Mary Ruckman appeals from the district court’s ruling denying her petition

to modify the parties’ dissolution decree to change the physical care placement

of the parties’ children pursuant to a conditional provision set forth in the original

decree. REVERSED AND REMANDED WITH DIRECTIONS.



       Marti S. Sleister, Council Bluffs, for appellant.

       Stephen C. Ebke of Porter, Tauke & Ebke, Council Bluffs, for appellee.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, J.

       We are presented with a difficult and unusual issue. Shane and Mary

Ruckmans’ 2007 dissolution decree, approved by the district court after the

parties’ entered into a written settlement agreement, contained a provision

providing that if Mary met certain conditions, physical care of the parties’ children

would be transferred from Shane to her. In 2013, Mary filed a petition to modify

the decree, asserting she had met the conditions set forth in the 2007 decree and

requesting the decree be modified to place the children in the parties’ joint

physical care. Ultimately, the district court found, as argued by Shane, that Mary

was required to prove there had been a substantial change in circumstances to

warrant modification of the physical-care placement. The court concluded Mary

did not meet that burden, and it denied her petition. Mary appeals, and upon our

de novo review, we conclude the decree should be modified from the physical-

care placement with Shane to a joint-physical-care arrangement as requested by

Mary based upon her satisfaction of the conditions in the decree and the best

interests of their children. Accordingly, we reverse the district court’s ruling and

remand with directions.

       I. Background Facts and Proceedings.

       The parties married in 2002. They have two children, born in 2002 and in

2004. In September 2007, Shane filed a petition for dissolution of the parties’

marriage, seeking the parties be awarded joint custody of their children, with the

children being placed in his physical care. At that time, Mary was twenty-five and

Shane was thirty-years old.
                                        3


      Later that month, the district court entered its decree dissolving the

parties’ marriage.   The decree stated the parties had “entered into a written

agreement settling all of the issues involved in this dissolution of marriage,” and

“[e]ach and all of the terms, provisions, and agreements between the parties set

out in [the decree]” were approved by the court. The decree noted the court

“reserve[d] jurisdiction to enforce the terms of [the decree] by process of

contempt and by such other manner as contemplated by Iowa law.”

      The decree awarded joint legal custody of the children to both parties, and

the children were placed in Shane’s physical care. Mary was awarded visitation

with the children every weekend, with Shane having the children on “occasional

weekends” as agreed to by the parties. However, the decree went on to state:

              Once [Mary] earns between $20,000 and $30,000 a year
      and is able to support herself and the children in her care, with
      proof that she has suitable housing and each child has their own
      room, primary physical care shall be transferred to [Mary]. The
      children shall remain in [the same school district] regardless of
      which parent has their primary physical care, unless both parents
      move out of [that school district]. The above visitation schedule
      shall then be in effect for [Shane] or unless otherwise agreed upon
      between the parties.

      In March 2013, Mary filed her petition to modify the parties’ dissolution

decree. She asserted there had been a substantial change in circumstances

since issuance of the decree; specifically, she had met the conditions set forth in

the 2007 decree, and she requested the children’s placement in Shane’s physical

care be modified to place the children in the parties’ joint care.       She also

requested her support obligation be terminated.

      Shane filed his answer and requested Mary’s motion be denied in its

entirety. He affirmatively stated the purpose of the conditional paragraph in the
                                         4


parties’ 2007 decree “was based on the ability of [Mary] to provide more stability

and a set schedule for the children,” and he resisted her request for joint physical

care based on “the length of time since the original [d]ecree, the stability for the

children[,] and the potential negative effect any such change requested by [Mary]

would have on [the children].” Additionally, he requested Mary’s child support

obligation be reviewed based upon her increased income.

       A hearing on Mary’s petition was held in October 2013. Mary testified she

was not represented in the original dissolution proceedings because she could

not afford an attorney at that time. She testified that Shane was represented,

and it was his attorney that drafted the stipulation and decree that the parties

signed. She testified she agreed to the arrangement because she thought that

was what was best for her children at that point in time and that she would get

custody of her children in the future if she met the conditions set forth in the

provision.

       Mary testified she had met the conditions in the provision of the decree,

and though the decree provided that she would get physical care of the children

when satisfying the conditions, she was only seeking joint physical care of the

children. She testified she would keep the children in the same school district,

but she admitted it would be a longer commute for the children—approximately a

thirty-five minute drive as opposed to Shane’s ten to fifteen minute drive.

However, she testified that although the children would be in the car longer, it

would not be an additional burden to the children because Shane dropped the

children off at school approximately an hour early every day.
                                          5


       Mary further testified that she believed a shared custody arrangement

would be in the children’s best interests. She testified the change would be an

easy adjustment for the children since they already spent two days at her home

every week, and she testified the children had requested more time with her than

the decree provided. She testified she and Shane were able to communicate

about the children without problems and each supported the other’s relationship

with the children. She noted that in addition to paying her required child-support

obligation and her half of the children’s medical bills, she also voluntarily paid for

the children’s dental insurance and half of the costs of daycare. Mary requested

the decree be modified for the parties to share physical care of the children and

that Shane equally share in transportation. She also requested that the visitation

provision be modified to give her and Shane two uninterrupted weeks in the

summer for visitation and to change the parties’ holiday visitation schedule to

rotate holidays every other year, rather than every other holiday as set out in the

decree.

       Shane testified and admitted that Mary had met the conditions of the

provision in the parties’ decree to change custody, but he testified changing the

care arrangement now would “disrupt the stability [the children were] used to.”

He testified he believed the drive to and from school from Mary’s home would be

approximately forty-five minutes, not thirty-five, and he testified that a change in

care would be

       just more wear and tear on [the children]. They’re going to have to
       obviously probably get up earlier, and with sports and stuff like that,
       if school gets out, she’s going to have to transport them from school
       and then back out to school by 6:30 or so. Practice could run until
       8:00, 8:30. It’s going to vary, and then turn around and they get
                                         6


      back to her house. If it’s late, I mean, you got supper, homework,
      showers, things of that nature.

He testified that Mary was a good mother and overall the parties got along and

were able to communicate, but he did not believe the children would benefit from

any additional time with her.    However, he did request the court modify the

decree to provide him additional visitation with the children on the weekends. He

also requested Mary’s child-support obligation be reviewed.

      Following the hearing, the district court entered its ruling denying Mary’s

request for modification. The court concluded that, under the circumstances of

the case

      in which the children have been in the [physical care] of [Shane] for
      six years, . . . Mary should have the burden of showing that there
      has been a substantial change in circumstances and that she can
      minister more effectively to the children than Shane, or that a
      shared physical care arrangement will promote the children’s best
      interests better than the current plan.

The court further concluded Mary had not met that burden, finding that although

Mary was dedicated to the children and had maintained an important place in

their lives “despite the physical distance between her home and theirs,” there

“simply was no evidence that the children would benefit from a shared care plan.”

The court found “Shane has done an admirable job as their primary physical care

parent,” and he “has encouraged the children’s ongoing relationship with their

mother while providing exceptional stability and nurturing care for them.”

      Additionally, applying the applicable lower burden for modification of

visitation provisions of a decree, see In re Marriage of Brown, 778 N.W.2d 47, 51

(Iowa Ct. App. 2009), the court determined the decree should be modified to

award Shane one weekend per month, finding “Shane rarely was able to have
                                         7


the children on the weekends since Mary was given visitation every weekend.”

The court also modified the decree to grant each parent two weeks of extended

summer vacation with the children, but it declined Mary’s request to change the

holiday visitation schedule. Finally, the court found there had been a substantial

change in Mary’s income since the time of the original decree and her support

obligation should be increased as set forth in the child support guidelines.

       Mary now appeals.

       II. Scope and Standards of Review.

       “We review an order modifying a decree for dissolution of marriage de

novo.” In re Marriage of Sisson, 843 N.W.2d 866, 870 (Iowa 2014). We give

weight to the district court’s findings, especially regarding the credibility of

witnesses, but are not bound by them. Iowa R. App. P. 6.904(3)(g); see also id.

We afford the district court “considerable latitude” in its determination “and will

disturb the ruling only when there has been a failure to do equity.” In re Marriage

of Okland, 699 N.W.2d 260, 263 (Iowa 2005); see also Sisson, 843 N.W.2d at

870. We note that “[p]rior cases have little precedential value, and we must base

our decision primarily on the particular circumstances of the parties presently

before us.” In re Marriage of Malloy, 687 N.W.2d 110, 113 (Iowa Ct. App. 2004).

       III. Discussion.

       On appeal, Mary contends she was not required to show a material

change in circumstances to enforce the parties’ stipulated agreement approved

by the court and incorporated into the dissolution decree.       Alternatively, she

argues that even if she was required to show a substantial change in

circumstances, she met her burden by meeting the conditions set forth in the
                                           8


relevant provision of the decree. Finally, she argues the district court erred in its

child support calculation. We address her arguments in turn.

          A. The Effect of the Decree’s Custody-Transfer Provision.

          Iowa Code chapter 598 sets forth the factors we are to consider in

determining child custody.       See Iowa Code § 598.41 (2007)1; see also In re

Marriage of Hansen, 733 N.W.2d 683, 697-99 (Iowa 2007). Section 598.41 first

states:

                  The court may provide for joint custody of the child by the
          parties. The court, insofar as is reasonable and in the best interest
          of the child, shall order the custody award, including liberal
          visitation rights where appropriate, which will assure the child the
          opportunity for the maximum continuing physical and emotional
          contact with both parents after the parents have separated or
          dissolved the marriage, and which will encourage parents to share
          the rights and responsibilities of raising the child unless direct
          physical harm or significant emotional harm to the child, other
          children, or a parent is likely to result from such contact with one
          parent.

Id. § 598.41(1)(a). The legislature has defined the “best interest of the child” as

including, but not limited to, “the opportunity for maximum continuous physical

and emotional contact possible with both parents, unless direct physical or

significant emotional harm to the child may result from this contact.”             Id.

§ 598.1(1).

          Once child custody has been determined and set in a decree, chapter 598

only expressly provides authority to modify that custody determination in three

sections: 598.21D (“Relocation of parent as grounds to modify order of child

custody”), .41C (“Modification of child custody or physical care—active duty”),

          1
         We cite the 2007 Code of Iowa, the Code in effect at the time the dissolution
decree was entered, but we note the relevant sections of chapter 598 have not been
substantively since amended.
                                         9


and .41D (“Assignment of visitation or physical care parenting time—parent

serving active duty—family member”).         Nevertheless, our courts have long

permitted custody determinations be modified after established, but “only for the

most cogent reasons.” In re Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa

1983); Jensen v. Jensen, 25 N.W.2d 316, 321 (Iowa 1946) (“When a child is

legally placed in a home where it receives good treatment and moral training, it

should never be removed from that home, except for the most cogent reasons.”).

Consequently, a party seeking modification ordinarily shoulders a heavy burden:

       [T]he applying party must establish by a preponderance of
       evidence that conditions since the decree was entered have so
       materially and substantially changed that the children’s best
       interests make it expedient to make the requested change. The
       changed circumstances must not have been contemplated by the
       court when the decree was entered, and they must be more or less
       permanent, not temporary. They must relate to the welfare of the
       children. A parent seeking to take custody from the other must
       prove an ability to minister more effectively to the children’s well
       being.

Frederici, 338 N.W.2d at 158; see also Jensen v. Jensen, 114 N.W.2d 920, 921

(1962) (“The changed circumstances, we have often said, must be substantial

and such as was not within the knowledge or contemplation of the parties or the

court when the original award was decreed.”); Crockett v. Crockett, 106 N.W.
944, 946 (Iowa 1906) (“[I]n the light of the statute, and giving construction

thereto, we have held repeatedly that a decree fixing custody . . . is conclusive,

unless it shall be made to appear that by reason of some change of circumstance

or condition not known to, or within the contemplation of, the court, an

enforcement of its decree will be attended by positive wrong or injustice.”).
                                           10


       That being said, a line of case law in Iowa has permitted a trial court to

retain jurisdiction to review certain provisions of a decree without showing any

change of circumstances. See In re Marriage of Schlenker, 300 N.W.2d 164,

165-66 (Iowa 1981) (citing In re Fenchel, 268 N.W.2d 207, 209 (Iowa 1978); In re

Stom, 226 N.W.2d 797, 799 (Iowa 1975); Shipley v. Shipley, 182 N.W.2d 125,

127 (Iowa 1970); Wells v. Wells, 168 N.W.2d 54, 57 (Iowa 1969); Tallarico v.

Tallarico, 164 N.W.2d 805, 807 (Iowa 1969); Betzel v. Betzel, 163 N.W.2d 551,

554-55 (Iowa 1968)). In Betzel, the supreme court explained the reason for this

deviation from the ordinary standard:

              “At the time the court grants a divorce it may not be able to
       make a final determination of the issue of custody and may
       therefore award custody temporarily, or make a probationary
       arrangement, with the expectation that the application for a final
       award will be heard at a later date. Likewise the court may enter an
       order for temporary custody when the plaintiff takes a voluntary
       nonsuit. However, the [c]ourt, when granting a divorce, should not
       make a mere temporary order for custody when this can be
       avoided. A temporary order in such a case is apt to cause
       hardship, unhappiness, and instability in the lives of the parents
       and children.”
163 N.W.2d at 555 (quoting 24 Am. Jur. 2d, Divorce and Separation, § 809, p.

919) (internal original alterations omitted). While this practice has been highly

discouraged, our supreme court has not forbidden the practice.2                  See id.

(“Although stopping short of forbidding the practice, we have discouraged the

retention of jurisdiction to modify divorce decrees without a showing of change of
       2
         We note we are not the only state to disfavor these provisions. In fact, as the
Vermont Supreme Court recently noted, a majority of states have held that such
provisions, under direct attack, are unenforceable and improper. See Knutsen v.
Cegalis, 989 A.2d 1010, 1014 (Vt. 2009) (citing numerous rulings in support of its
statement and that, “[i]n contrast, [it was] able to find only two courts that have upheld
such provisions under direct attack.”) (emphasis added). However, that is not the case
before us. Rather, Shane attacks the provision collaterally, even though the provision
was set forth in the agreement drafted by his own counsel.
                                            11

circumstances.”); but see In re Marriage of Mitchell, 531 N.W.2d 132, 133 (Iowa

1995) (citing Schlenker for the proposition that “provisions of a dissolution decree

are final as to circumstances then existing and matters will not be relitigated in

the absence of a showing of a change of circumstances”). In Schlenker, the

court again stated there may be justification from departing from the ordinary

change-in-circumstances standard in “exceptional cases,” although it did “‘not

foresee circumstances in which a dissolution court is justified in issuing its decree

piecemeal.’” 300 N.W.2d at 165-66 (Iowa 1981) (quoting Fenchel, 268 N.W.2d at

209).       Yet, it reiterated that without express language in the decree

“unequivocally” providing for later trial court review, any statements concerning

retention of jurisdiction in a decree would be construed as the trial court’s

intention    to   require   the   regular   change-in-circumstances   standard    for

modification. Id. at 166. The court then cited two cases to distinguish how the

court’s intent would be interpreted: “Betzel, 163 N.W.2d at 555 (language not

intended to permit modification without proof of change of circumstances),” and

“Wells, 168 N.W.2d at 57 (stipulation of parties and language of decree clearly

demonstrate intent to modify without requiring a change of circumstances).” Id.

        In Wells, the court was faced with a decree containing a provision similar

to the one in this case. 168 N.W.2d at 57. In that case, the parents entered into

a stipulation, approved by the trial court and incorporated in the parents’

dissolution decree, that the “matter of custody of the children herein provided for

may be reviewed at the request of either [parent], the application therefor to be

heard on or about July 15, 1966, and without the burden on either party of having

to show change in circumstances.” Id. at 56. Based upon the parents’ stipulation
                                          12


and the court’s approval that a change of circumstances need not be shown, the

court determined the original decree was not final and proceeded to consider the

merits of the applications for modification without requiring a showing of a

substantial change in circumstances. Id. at 57, 60-61. Instead, in reviewing the

original custody determination, the court only considered the best interests of the

children. Id. at 60-61.

       Despite the supreme court’s declaration in Schlenker in 1981 that

jurisdiction-retention provisions in dissolution decrees were discouraged, the

practice continued.       This court was faced with a similar provision in In re

Marriage of Vandergaast, 573 N.W.2d 601, 602 (Iowa Ct. App. 1997), more than

fifteen years later.      In Vandergaast, during the parents’ original dissolution

proceeding in October 1995, the parents entered into a stipulated agreement

placing physical custody of their children in the father’s care. 573 N.W.2d at 602.

Their agreement further provided that after June 1, 1996, the mother could

“without the necessity of showing a change of circumstances, request automatic

review of the custodial arrangement.” Id. at 602-03. The district court approved

the parents’ stipulation. Id. The mother filed her request for modification of the

decree in June 1996 seeking, among other things, that the children be placed in

her physical care.        See id. at 602.      Ultimately, the district court, without

addressing whether there had been a substantial change in circumstances to

warrant modification, determined the children should be placed with the mother

and modified the parents’ decree.       See id.     The father appealed the court’s

decision not to employ the usual change-in-circumstances standards in

considering modification, and we upheld the district court’s ruling en banc by a
                                         13

majority of three judges, with two judges dissenting. Id. at 602-03. The majority

concluded the facts did not present “one of the rare occasions allowing a

departure from the general rule.” Id. at 603. Nevertheless, because the parents

entered into the stipulation voluntarily and the trial court lent its approval, the

court concluded variance from the ordinary standard was appropriate, explaining:

       It would be unfair to [the mother] to now rule such stipulation was
       void and that she was under a burden to show a substantial change
       in circumstances. Such would involve detrimental reliance on the
       part of [the mother]. In addition, the children have been with her for
       a substantial period of time following the modification. The
       circumstances of this case lead us to conclude that it would be
       contrary to the best interests of the children to once again change
       their primary placement.

Id. at 603. However, the majority went on to state:

               We find in future cases that prior to entering any provision
       into a decree of dissolution allowing future review of child custody
       without the necessity of a showing of a change in circumstances,
       the trial court must require a showing that the case is within the
       exceptional circumstances contemplated by the supreme court in
       Schlenker. Such showing must be on the record and a finding
       stating the reasons for the stipulation must be stated in the decree.

Id.

       Again, although these provisions are strongly disfavored, we are

presented with another decree containing a jurisdiction-retention provision that

does not expressly state the reasons for including the provisions.         However,

there is no question the parties’ agreed to the provision, and the court approved

of and incorporated the provision in its decree. As in Wells and Vandergaast,

and as approved of in Schlenker, the district court’s intent to retain jurisdiction of

the custody matter is unequivocally set forth in the parties’ decree. Under the

language of Schlenker, like in Wells, this is one of the exceptional cases
                                         14

contemplated by Schlenker where the court chose to retain jurisdiction and not

require a showing of a substantial change in circumstances. See Schlenker, 300
N.W.2d at 165-66.      Shane cannot now point out that these provisions are

disfavored to his benefit, particularly in light of the fact he chose to include the

provision in his proposed settlement agreement despite case law recommending

against this type of provision. Here, the provision was ultimately agreed to by

Shane and Mary, and it was approved by the court. Consequently, Mary was not

required to show the ordinary standard in seeking modification of the custody

provision of the dissolution decree.

       Additionally, we note flaws in Shane’s argument that the original decree

contemplated Mary would be required to establish the ordinary standards for

modification. First, the decree expressly sets out the limited conditions Mary was

required to meet to obtain physical care of the children, and those were clearly

the only conditions contemplated at the time of the decree to justify transfer to

Mary. Moreover, there was nothing in the decree to alert Mary that she would

have to establish more than those mere conditions, namely, that she could prove

her ability to minister more effectively to the children’s well-being. See Frederici,
338 N.W.2d at 158. Additionally, in applying the ordinary modification standards,

Mary would be required to establish the changed circumstances were not

contemplated by the court when the decree was entered, see id.; yet, given those

conditions were expressly set forth in the decree, there is no possible way she

could show those conditions were not contemplated at the time of the entry of the

decree. Upon our de novo review of the record and the applicable law, Mary did
                                        15


not have the burden to show that there had been a substantial change in

circumstances for modification.

      B. Custody Determination.

      Once the parent seeking modification of the care provisions has

established the existence of a substantial change in circumstances, the parent

must next ordinarily prove the ability to offer superior care to the children than

that of the custodial-caregiver. Id. at 161; see also Melchiori v. Kooi, 644 N.W.2d
365, 368 (Iowa Ct. App. 2002). However, if the parties are on equal footing, such

as in a joint-physical-care-modification case, those parties bear the same burden

as the parties in an initial custody determination, and the question is which parent

can render “better” care. Melchiori, 644 N.W.2d at 369; see also In re Purscell,

544 N.W.2d 466, 468 (Iowa Ct. App. 1995) (“[N]either parent should have a

greater burden than the other in attempting to gain custody in an original custody

proceeding.”). Although Mary is not presently the children’s physical caregiver,

we conclude that, given the language of the provision in the decree along with

Mary’s request for joint physical care with Shane rather than requesting transfer

of physical care to her, it is not required that Mary establish she would be a

superior caregiver than Shane and could minister to the children’s needs more

effectively than Shane.

      In so concluding, we rely upon Wells and chapter 598. It is clear that in

determining child custody and care, “the best interests and welfare of the children

stand as the paramount and controlling factor, being superior to any claim or

interest of either parent,” no matter whether the custody determination is the

initial or a subsequent review. See Wells, 168 N.W.2d at 60 (Iowa 1969); see
                                         16

also Iowa Code § 598.41(1)(a); Iowa R. App. P. 6.904(3)(o); Braunschweig v.

Fahrenkrog, 773 N.W.2d 888, 891 (Iowa 2009) (stating section 589.41(1)(a)

“gives the court discretion to determine custody and physical care arrangements

for the best interest of the child”); Ladd v. Ladd, 176 N.W. 211, 212 (Iowa 1920)

(“So far as [the child’s] future custody is concerned, his best interest is

paramount to any right of his father to his custody.”). The court in Wells did not

require either parent to establish superior care over the other in fashioning its

custody determination; rather, it noted it had before it “two competing parents,

each standing in about the same position with regard to pre-divorce conduct,

both presently suitable to have custodial rights.” 168 N.W.2d at 60. The court

did comment that under the facts of its case, the children whose custody was at

issue had “lived under a divided custody arrangement since the original decree”

and “[r]esultantly no problem [was] presented relative to removal of any of them

from an established suitable home in which they [had] become adjusted and

[were] happy.”    Id. at 61.   Looking at the children’s best interests, the court

determined the parents’ two biological children should be placed in the mother’s

custody under the facts of the case. Id. Similarly, in Vandergaast, this court

considered the best interests of the children in affirming the district court’s

modification of the children’s physical-care placement from their father to their

mother’s care, and the majority found changing custody again at that juncture

“would be contrary to [their] best interests.” 573 N.W.2d at 603. We did not

require the mother establish she could provide superior care than the children’s

father. See id. Consequently, we conclude the children’s physical-placement

hinges solely upon what is in their best interests.
                                         17

       In Hansen, the Iowa Supreme Court revisited the issue of joint physical

care, finding the past ideology that the best interest of a child was “rarely served

by joint physical care” was no longer an automatic presumption. 733 N.W.2d at

692, 696. The court did not go so far as to find joint physical care was favored in

child custody cases, but it found, “in light of the changing nature of the structure

of families and challenges to the sweeping application of psychological parent

attachment theory, . . . the joint physical care issue must be examined in each

case on the unique facts.” Id. at 695. Ultimately, the court concluded:

       All other things being equal, . . . we believe that joint physical care
       is most likely to be in the best interest of the child where both
       parents have historically contributed to physical care in roughly the
       same proportion. Conversely, where one spouse has been the
       primary caregiver, the likelihood that joint physical care may be
       disruptive on the emotional development of the children increases.

Id. at 697-98.

       Given our legislature’s directive that a child’s best interests are served by

“the opportunity for maximum continuous physical and emotional contact

possible with both parents” and that joint physical care is permissible, we

conclude, under the facts of this case, that changing the children’s care from

Shane’s physical care to joint physical care between the parents is in the

children’s best interests. See Iowa Code §§ 598.1(1), .41(1)(a), .41(5)(a). There

is no evidence whatsoever that any “direct physical or significant emotional harm”

may result from this arrangement. See id. In fact, the record establishes the

opposite. Here, our de novo review of the record shows two parents who have

provided a textbook example of cooperation in a joint custody situation. Each

parent has supported the other’s relationship with the children. Neither parent
                                        18


has indicated any problem with the other until Mary decided to request joint care,

something even lesser than had been originally agreed to by the parties. Though

Shane contends the move to joint physical care will disrupt the children’s lives,

we conclude any disruption will be minimal and offset by the children’s benefit of

having maximum contact with each of their parents. Mary does not live so far

away as to make a shared-care arrangement difficult, particularly in light of the

fact that she already has the children two of the seven days every week and that

Shane has them at school early every morning anyway. The record evidences

that both parents frequent the children’s activities and can coordinate their

schedules to share care of these great children to afford them maximum contact

with each parent.    While there is no question that Shane has provided the

children excellent care, he has not shouldered the burden alone. Both he and

Mary, along with their significant others, have worked together to raise the

children thus far to outstanding results. These children are so fortunate to have

loving parents who can communicate with each other and work together for their

best interests.   Given the parties’ stipulation, approved by the court, and

considering the children’s best interests under the facts of this case, we conclude

the decree should be modified to provide the parents joint-physical care.

       C. Child Support.

       In light of our conclusion that the decree should be modified to provide the

parties joint physical care, the case must be remanded to the district court to

recalculate the parties’ child support obligations, if any. See In re Seay, 746
N.W.2d 833, 835 (Iowa 2008) (discussing “application of the offset method for

calculating child support in cases involving joint physical care). Additionally, the
                                          19


parties should submit to the district court “either individually or jointly, a proposed

joint physical care parenting plan” addressing “how the parents will provide a

home for the [children], how the [children’s] time will be divided between the

parents and how each parent will facilitate the [children’s] time with the other

parent, . . . and any other issues the court may require.”          See Iowa Code

§ 598.41(5)(a). The court should determine the joint physical care parenting plan

and schedule, and it court should distribute transportation costs equally between

the parties.

       IV. Conclusion.

       For the foregoing reasons, we reverse the district court’s ruling on Mary’s

petition for modification of the parties’ dissolution decree, finding her petition to

change to a joint-physical-care arrangement should have been granted, based

upon the parties’ agreement and trial court’s adoption and approval of the

agreement containing a jurisdiction-retention provision, as well as the best

interests of the children. Accordingly, we remand to the district court for entry of

an order consistent with this opinion. Costs of this appeal are taxed to Shane.

       REVERSED AND REMANDED WITH DIRECTIONS.